 

 

Case 1:20-cr-20179-DPG Document 62 Entered on FLSD Docket 07/16/202¢d

 

UNITED STATES DISTRICT COURT

Faget OH pc

Jul 16, 2020

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
3.D. OF FLA. - MIAMI

 

 

SOUTHERN DISTRICT OF FLORIDA

20-20179-CR-GAYLES/OTAZO-REYES

18 U.S.C. § 1956(h)

 

 

18 U.S.C. § 982
UNITED STATES OF AMERICA
vs.
JUAN RIBAS DOMENECH,
Defendant.
/
INFORMATION

The United States charges that:

CONSPIRACY TO COMMIT MONEY LAUNDERING
(18 U.S.C. § 1956)

Beginning in or around 2014, through in or around at least 2017, in Miami-Dade County,

in the Southern District of Florida, and elsewhere, the defendant,

JUAN RIBAS DOMENECH,
did knowingly and willfully combine, conspire, confederate, and agree with others known and
unknown, to violate Title 18, United States Code, Section 1956, that is, to knowingly conduct a
financial transaction affecting interstate or foreign commerce, which transaction involved the
proceeds of specified unlawful activity, knowing that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity, and knowing that such
transaction was designed in whole and in part to conceal and disguise the nature, the location, the
source, the ownership and the control of the proceeds of specified unlawful activity, in violation of
Title 18, United States Code, Section 1956(a)(1)(B)(i).

It is further alleged that the specified unlawful activities are offenses against a foreign
ITT ESSE ELE LONE LOTS

 

Case 1:20-cr-20179-DPG Document 62 Entered on FLSD Docket 07/16/2020 Page 2 of 6

nation involving bribery of a public official in violation of foreign law, specifically the Ecuadorian
Penal Code, pursuant to Title 18, United States Code, Section 1956(c)(7)(B)(iv).
All in violation of Title 18, United States Code, Section 1956(h).

FORFEITURE
(18 U.S.C. § 982)

1. The allegations contained in this Information are re-alleged and incorporated by
reference as though fully set forth herein for the purpose of alleging forfeiture to the United States
of certain property in which the defendant, JUAN RIBAS DOMENECH, has an interest.

2. Upon conviction of a violation of Title 18, United States Code, Section 1956, as
alleged in this Information, the defendant shall forfeit to the United States all property, real or
personal, involved in such offense, or any property traceable to such property, pursuant to Title
18, United States Code, Section 982(a)(1).

3, If any of the above-described forfeitable property, as a result of any act or omission
of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without
difficulty;
the United States shall be entitled to forfeiture of substitute property under the provisions of Title
21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section
982(b)(1).

All pursuant to Title 18, United States Code, Section 982(a)(1) and the procedures set forth

 
 

 

Case 1:20-cr-20179-DPG Document 62 Entered on FLSD Docket 07/16/2020 Page 3 of 6
:

in Title 21, United States Code, Section 853, as incorporated by Title 18, United States Code,

Section 982(b)(1).

ROBERT ZINK, CHIEF
CRIMINAL DIVISION, FRAUD SECTION
U.S. DEPARTMENT OF JUSTICE

By: y- Fok

KATHERINE RAUT, TRIAL ATTORNEY
ALEXANDER KRAMER, TRIAL ATTORNEY
LA’NESE CLARKE, TRIAL ATTORNEY
CRIMINAL DIVISION, FRAUD SECTION

 

 
 

Case 1:20-cr-20179-DPG Document 62 Entered on FLSD Docket 07/16/2020 Page 4 of 6

UNITED STATES OF AMERICA CASE NO.

Vv.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CERTIFICATE OF TRIAL ATTORNEY*«

 

JUAN RIBAS DOMENECH
Superseding Case Information:
Defendant. /
Court Division: (Select One) New defendant(s) Yes No
ve Miami __ Key West Number of new defendants
FTL _ WPB __ FTP Total number of counts
1. I have carefully considered the allegations of the indictment, the number of defendants, the number of

probable witnesses and the legal complexities of the Indictment/Information attached hereto.

2. I am aware that the information supplied on this statement will be relied upon by the Judges of this
Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
Act, Title 28 U.S.C. Section 3161.

 

 

 

 

 

 

 

3, Interpreter: (Yes or No) Yes
List language and/or dialect Spanish
4, This case will take _5__ days for the parties to try.
5. Please check appropriate category and type of offense listed below:
(Check only one) (Check only one)
I 0 to 5 days Y Petty
II 6 to 10 days Minor
I] 11 to 20 days Misdem.
IV 21 to 60 days Felony v
Vv 61 days and over
6. Has this case previously been filed in this District Court? (Yes or No) No
If yes: Judge Case No.
(Attach copy of dispositive order)
Has a complaint been filed in this matter? (Yes or No) Yes
If yes: Magistrate Case No. 1:20-mi-02228

 

Related miscellaneous numbers: 1:20-cr-20169-KMW and 1:20-cr-20175-JEM
Defendant(s) in federal custody as of
Defendant(s) in state custody as of

Rule 20 from the District of

 

 

 

Is this a potential death penalty case? (Yes or No) No

7. Does this case originate from a matter pending in the Central Region of the U.S. Attorney’s Office
prior to August 9, 2013 (Mag. Judge Alicia O. Valle)? Yes No _*%

8. Does this case originate from a matter pending in the Northern Region U.S. Attorney’s Office
prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? Yes No _¥

 

TT) 2
Alexander Kramer

Trial Attorney
Court ID A5502240

 

*Penalty Sheet(s) attached REV 8/13/2018

 
Case 1:20-cr-20179-DPG Document 62 Entered on FLSD Docket 07/16/2020 Page 5 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET
Defendant’s Name: JUAN RIBAS DOMENECH

Case No:

 

Count #: |
Conspiracy to Commit Money Laundering
Title 18, United States Code, Section 1956(h)

*Max. Penalty: Twenty (20) Years’ Imprisonment

*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.

 

 

 
 

Case 1:20-cr-20179-DPG Document 62 Entered on FLSD Docket 07/16/2020 Page 6 of 6

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

United States of America
Vv.
Juan Ribas Domenech

Case No.

 

 

New Nee Neer! Nee Nee

Defendant
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant’s signature

 

Signature of defendant’s attorney

 

Printed name of defendant’s attorney

 

Judge’s signature

 

Judge's printed name and title

 

 
